department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date organization legend b name c name d e individual f number g number w dollars amount x dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 the effective date of this approval is date description of your request your letter indicates you will operate a scholarship program called b the purpose of b is to award educational scholarships to employees of c franchises for undergraduate study is at a college or university or for a certificate program at a vocational-technical school b letter catalog number 58263t publicized through announcements posted in individual c franchises and on the c intranet which is accessible to c franchise employees you have established that for an applicant to be eligible an applicant must e e e e have been employed for at least six continuous months by a c franchise located in the united_states as of the application deadline be ahigh school senior or high school graduate or currently enrolled in a post- secondary undergraduate program or a vocational or technical certificate program have a minimum grade point average of on a scale or equivalent plan to enroll for the entire academic year in a full- or part-time under-graduate program at an accredited two-or four-year college or university or at a vocational or technical school located in the united_states or washington d c be employed by a c franchise at the time the awards are announced however scholarship recipients are not required to be employed by a c franchise at the time the awards are paid neither you nor any of your disqualified persons own or operate a c franchise each c franchise is independently owned and operated moreover there are currently over f u s -based c franchise employees and most of these employees are eligible to participate in b b is solely for the benefit of c franchise employees who wish to pursue their education and employees of other c related business entities and their family members are not eligible to participate in b to administer supervise and as well as disburse the scholarships for b you have entered into an agreement with d who is exempt under sec_501 under the terms of the agreement you will make annual grants to d the grant amount will be in the range of w dollars based on the initial funding there will be g scholarships in the amount of x dollars awarded for the first year d has sole discretion to determine the number and amount of individual scholarships awarded based on funds available if b is successful you may increase its support applications are required to be submitted on-line by using the application website and portal developed administered and owned by d besides the completed application complete transcripts of grades and a completed recommendation by a school counselor or adviser an instructor or a work supervisor who knows them well must be submitted d is solely responsible for determining whether an applicant is eligible for b as well as is solely responsible for reviewing the applications for the selection of scholarship recipients including deciding whether to establish a selection committee the appointment and replacement of committee members and the establishment of criteria for committee membership your directors officers and employees as well as members of the family and c related business entities and their directors officers and employees are not permitted to participate in the selection process in addition c franchise owners and restaurant operators are not permitted to participate in the selection process except letter catalog number 58263t i to verify an applicant's employment and ii to do so to complete an evaluation form for an employee if requested by an applicant and qualified the criteria for selecting scholarship recipients is also established by d and scholarships are awarded without regard to race color creed religion sexual orientation age gender disability or national origin furthermore the specific selection criteria consist of the following o n o w o o academic performance and honors earned demonstrated leadership as well as participation in school and volunteer community activities work experience career and educational goals and objectives unusual personal or family circumstances the strength of the recommendation provided d will send the award to the recipient but the check will be payable to the school in which the recipient is enrolled furthermore the award is made in a single payment if a student withdraws from school while all or any part of the tuition is refundable the school refunds to d its pro_rata share of the refundable amount recipients are also required to notify d of any changes in address school enrollment or other relevant information and to provide an official transcript when requested awards are not renewable but recipients may reapply d is responsible for maintaining all required records relating to individual grants including information obtained to evaluate grantees you will not have any access to the information concerning the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
